                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


UNITED STATES OF AMERICA
ex rel. JEFFREY D. MANN, et al.,

                       Relators,

vs.                                                           Case No.: 2:18-cv-1192
                                                              JUDGE GEORGE C. SMITH
                                                              Magistrate Judge Deavers
JOHN KASICH, et al.,

                       Defendants.


                                             ORDER

       On December 4, 2018, the United States Magistrate Judge issued an Initial Screen Report

and Recommendation. (See Doc. 9). The above recommended that Relators’ qui tam action

under the False Claims Act (“FCA”) be dismissed because they are proceeding pro se, without

the assistance of counsel. The parties were advised of their right to object to the Initial Screen

Report and Recommendation. This matter is now before the Court on Relators’ Objections to the

Initial Screen Report and Recommendation and Order. (See Doc. 20). The Court will consider

the matter de novo. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       In Relators’ Objections, they argue that the Magistrate Judge erred by concluding that the

pro se relators could not represent the United States in a qui tam action and then dismissing the

case. Relators argue that there are “obligations inbetween.” Specifically, Relators argue that this

action may only be dismissed if the United States Attorney General gives written consent to the

dismissal. Additionally, Relators assert that they are attempting to retain counsel and seem to be

requesting additional time to do so.
       The Court has carefully considered Petitioner’s arguments and his objections; however,

despite the objections raised by Relators, this case has not progressed to the stage of the

proceedings that justifies written consent to dismissal by the United States. This matter is only at

the initial screen phase, Defendants have not even been served. Therefore, there is nothing

requiring consent by the United States before proceeding further. Further, Relators initiated this

case over six months ago, which is plenty of time to retain counsel. Therefore, no additional

time will be permitted to attempt to retain counsel.

       Therefore, the Court agrees with the reasoning set forth by the Magistrate Judge in her

Initial Screen Report and Recommendation that Relators cannot maintain this action pro se. See,

e.g., Jones v. Jindal, No. 10–7124, 2011 WL 588062, at *1 (D.C. Cir. Feb. 10, 2011) (per

curiam) (“The district court properly dismissed appellant’s complaint because a pro se plaintiff

may not file a qui tam action pursuant to the False Claims Act, 31 U.S.C. § 3729 et seq.”);

Phanvongkham v. Moultrie, No. 1:16-cv-1032, 2017 WL 1353521, at *3 (E.D. Cal. Apr. 12,

2017) (recommending on initial screen under 28 U.S.C. § 1915 that action be dismissed because,

inter alia, relator is unable to prosecute the case on “unable to prosecute that case on a pro se

basis”).

       Therefore, for the reasons stated in detail in the Initial Screen Report and

Recommendation, this Court finds that Relators’ objections are without merit and are hereby

OVERRULED. The Report and Recommendation, Document 9, is ADOPTED and

AFFIRMED. Relators’ case is hereby dismissed. Additionally, pursuant to 28 U.S.C.

§1915(a)(3), an appeal of this Order would not be taken in good faith and therefore any request

of Relators for leave to appeal in forma pauperis is hereby denied.


                                                  2
       The Clerk shall remove Documents 9, 16, and 20 from the Court’s pending motions list.

The Clerk shall close this case.

               IT IS SO ORDERED.

                                                  /s/ George C. Smith__________________
                                                  GEORGE C. SMITH, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              3
